Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        May 11, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 54125-4-II

                               Respondent,

        v.

 MATTHEW M. PEARSON,                                        UNPUBLISHED OPINION

                               Appellant.

       WORSWICK, J. — Matthew Pearson appeals his conviction for unlawful possession of a

controlled substance—methamphetamine. Pearson argues that his conviction for possession of a

controlled substance should be vacated on the grounds that RCW 69.50.4013(1) is

unconstitutional. The State concedes that Pearson’s conviction must be vacated. We agree.

       In May 2019, Pearson was convicted of possession of methamphetamine after a bench

trial. After Pearson was convicted and sentenced, our Supreme Court decided State v. Blake, 197

Wn.2d 170, 481 P.3d 521 (2021). In Blake, the Supreme Court held that Washington’s strict

liability drug possession statute, RCW 69.50.4013(1), violates state and federal due process

clauses and therefore is void. 197 Wn.2d at 174.

       A defendant cannot be convicted based on a void statute. See State v. Rice, 174 Wn.2d

884, 893, 279 P.3d 849 (2012); see also State v. Carnahan, 130 Wn. App. 159, 164, 122 P.3d

187 (2005) (vacating a conviction that was based on a statute that the Supreme Court held was

unconstitutional). Consequently, Pearson’s conviction for possession of methamphetamine must

be vacated.
No. 54125-4-II


       We accept the State’s concession and remand this case to the trial court to vacate

Pearson’s conviction for unlawful possession of a controlled substance—methamphetamine.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.


                                                    _____________________________
                                                              Worswick, J.
We concur:


______________________________
 Lee, C.J.



______________________________
 Sutton, J.




                                                2